DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed January 13, 2021, with respect to the rejection(s) of claim(s) 1, 15, 25, 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Kim et al. (US 2017/0230915).
Kim teaches wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel (Sections 0791, 1049, 1050, the SA is communicated on the PSCCH and the data is .

Claim Objections
Claims 1, 15, 30 objected to because of the following informalities:  
Regarding Claim 1, The phrase “wherein-comprises” in line 4 is not grammatically correct.  Appropriate correction is required.
Regarding Claim 15, The phrase “wherein is configured” in line 4 is not grammatically correct.  Appropriate correction is required.
Regarding Claim 30, Please remove the word “each” in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 – 12, 15 – 20, 22, 23, 25 – 28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0245193) in view of Chen et al. (US 2011/0286391) in view of PARK et al. (US 2011/0116400) in view of Smith et al. (US 2014/0370904) and in further view of Kim et al. (US 2017/0230915)
Regarding Claim 1, Xiong teaches a method of wireless communication of a first user equipment (UE), the method comprising: determining, by the first UE, a transmission condition associated with communication over a wireless channel (Sections 0066, 0073, determining whether there is inter-cell interference between the first UE which communicates via the cellular (WWAN) protocol and another UE which communicates via the D2D protocol); wherein determining the transmission condition  comprises measuring the energy on one or more resources and wherein the transmission condition is associated with the measured energy on one or more resources of the wireless channel (Sections 0068, 0071, 0075, 0076, 0078, 0079, 0082, 0083, there is a detection of a D2D discovery preamble (See Section 0082), which would require some kind of measurement of the preamble energy, this detection is done ultimately to mitigate the inter-cell interference between the D2D communication and the WWAN communication (See Section 0079), Please Note: the other sections are cited to provide context) wherein the at least two sets of open loop power control parameters include a first set of open-loop power control parameters for use when the transmission condition is below a threshold indicating an open subframe (Abstract, Sections 0073, 0113, the use of the open-loop power control parameters are a part of the silencing scheme and are used to mitigate interference from cellular transmissions to D2D transmissions, if the maximum correlation energy is less than the threshold 
Xiong does not teach determining, by the first UE, to use a set of open-loop power control parameters included in at least two sets of open-loop power control parameters stored in the UE, each set of the at least two sets of open-loop power control parameters including the respective first parameter associated with a semi-static base power level and the respective second parameter associated with path-loss compensation, receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell; and wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel.

	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of claimed invention.
Xiong in view of Chen contained a system that differed from the claimed process by the substitution of the step of wherein the open-loop power control parameters stored in the first UE.  Park teaches the substituted step of open-loop power control parameters stored in the UE, wherein each set of the at least two sets of open-loop power control parameters including a respective first parameter associated with a semi-static base power level and a respective second parameter associated with path-loss compensation (Sections 0034, 0035, 0047, 0052, the memory stores the parameters needed to use OLPC, which includes Offset, which is the semi-static base power and L sub 1, which is the path-loss compensation parameter, these parameters take into account uplink interference levels, which can vary thus rendering multiple sets of said 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.  The combination of Xiong in view of Chen and Park teaches the feature of determining, by the first UE, a set of open-loop power control parameters of at least two sets of open-loop power control parameters stored in the first UE.
	Smith, which also teaches the use of D2D discovery preambles, teaches receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell (Figure 9, Sections 0136, 0207, the resource is the D2D discovery preamble, the discovery preamble is transmitted by UE (908) in a neighboring cell (904)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Smith for the purpose of providing timing advance information thus enabling control of the timing of the UEs' uplink transmissions such that they are sufficiently well synchronized to avoid mutual interference when received by the wireless access network node as taught by Smith.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Kim for the purpose of providing faster and more accurate 
D2D communication by distinguishing transmission power control information for 
SA and transmission power control information for D2D data in D2D communication as taught by Kim.
Regarding Claim 15, Xiong teaches an apparatus for wireless communication for a first user equipment (UE), the apparatus comprising: means for determining, by the first UE, a transmission condition associated with communication over a wireless channel (Sections 0066, 0073, determining whether there is inter-cell interference between the first UE which communicates via the cellular (WWAN) protocol and another UE which communicates via the D2D protocol); wherein the means for determining the transmission condition is configured to measure energy on one or more resources, and  wherein the transmission condition is associated with the measured energy on one or more resources (Sections 0068, 0071, 0075, 0076, 0078, 0079, 0082, 0083, there is a 

Xiong contained a system that differed from the claimed process by the substitution of step of determining, by the first UE, a set of open-loop power control parameters to use.  Chen teaches the substituted step of determining, by the first UE, open-loop power control parameters to use (Abstract, Sections 0054, 0060, particularly Section 0060), which is known in the art as means for conducting power control using open-loop power control parameters.  Xiong’s step of conducting power control using open-loop power control parameters could have been substituted with the above step of Chen as an alternative means for achieving the predictable result of conducting power control using open-loop power control parameters and for the purpose of accommodating a greater number of ACK/NAK bits associated with multiple component carriers as taught by Chen.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.  The combination of Xiong in view of Chen and Park teaches the feature of determining, by the first UE, a set of open-loop power control parameters of at least two sets of open-loop power control parameters stored in the first UE.
	Smith, which also teaches the use of D2D discovery preambles, teaches receiving an indication of one of one or more resources to be used for a D2D signal in 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Smith for the purpose of providing timing advance information thus enabling control of the timing of the UEs' uplink transmissions such that they are sufficiently well synchronized to avoid mutual interference when received by the wireless access network node as taught by Smith.
	Kim, which also teaches a D2D protocol, teaches wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel (Sections 0791, 1049, 1050, the SA is communicated on the PSCCH and the data is communicated on the PSSCH (See Section 0791), the open-loop power control parameters are determined individually for the PSCCH and the PSSCH (See Sections 1049, 1050)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Kim for the purpose of providing faster and more accurate 
D2D communication by distinguishing transmission power control information for 
SA and transmission power control information for D2D data in D2D communication as taught by Kim.

Xiong does not teach determining, by the first UE, to use a set of open-loop power control parameters included in at least two sets of open-loop power control parameters stored in the UE, each set of the at least two sets of open-loop power control parameters including the respective first parameter associated with a semi-static base power level and the respective second parameter associated with path-loss compensation, receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell; and wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel
Xiong contained a system that differed from the claimed process by the substitution of step of determining, by the first UE, a set of open-loop power control 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Xiong in view of Chen contained a system that differed from the claimed process by the substitution of the step of wherein the open-loop power control parameters stored in the first UE.  Park teaches the substituted step of open-loop power control parameters stored in the UE, wherein each set of the at least two sets of open-loop power control parameters including a respective first parameter associated with a semi-static base power level and a respective second parameter associated with path-loss compensation (Sections 0034, 0035, 0047, 0052, the memory stores the parameters needed to use OLPC, which includes Offset, which is the semi-static base power and L sub 1, which is the path-loss compensation parameter, these parameters take into account uplink interference levels, which can vary thus rendering multiple sets of said parameters), which is known in the art as means for conducting power control using open-loop power control parameters.  Xiong’s step of conducting power control using 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.  The combination of Xiong in view of Chen and Park teaches the feature of determining, by the first UE, a set of open-loop power control parameters of at least two sets of open-loop power control parameters stored in the first UE.
	Smith, which also teaches the use of D2D discovery preambles, teaches receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell (Figure 9, Sections 0136, 0207, the resource is the D2D discovery preamble, the discovery preamble is transmitted by UE (908) in a neighboring cell (904)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Smith for the purpose of providing timing advance information thus enabling control of the timing of the UEs' uplink transmissions such that they are sufficiently well synchronized to avoid mutual interference when received by the wireless access network node as taught by Smith.
	Kim, which also teaches a D2D protocol, teaches wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Kim for the purpose of providing faster and more accurate 
D2D communication by distinguishing transmission power control information for 
SA and transmission power control information for D2D data in D2D communication as taught by Kim.
Regarding Claim 30, Xiong teaches a non-transitory computer-readable medium storing computer executable code for wireless communication for a first user equipment (UE), comprising the code when executed by a processor of the first UE causes the processor to: determine, by the first UE, a transmission condition associated with communication over a wireless channel (Sections 0066, 0073, determining whether there is inter-cell interference between the first UE which communicates via the cellular (WWAN) protocol and another UE which communicates via the D2D protocol, typical UEs comprise memory that stores code run by the processors of said UEs); the code further causes the processor to measure an energy on one or more resources for determining the transmission condition, and wherein the transmission condition is associated with a measured energy on the one or more resources (Sections 0068, 0071, 0075, 0076, 0078, 0079, 0082, 0083, there is a detection of a D2D discovery 
Xiong does not teach determining, by the first UE, to use a set of open-loop power control parameters included in at least two sets of open-loop power control parameters stored in the UE, each set of the at least two sets of open-loop power control parameters including the respective first parameter associated with a semi-static base power level and the respective second parameter associated with path-loss compensation, receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell; and wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel
Xiong contained a system that differed from the claimed process by the substitution of step of determining, by the first UE, a set of open-loop power control parameters to use.  Chen teaches the substituted step of determining, by the first UE, open-loop power control parameters to use (Abstract, Sections 0054, 0060, particularly Section 0060), which is known in the art as means for conducting power control using open-loop power control parameters.  Xiong’s step of conducting power control using 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Xiong in view of Chen contained a system that differed from the claimed process by the substitution of the step of wherein the open-loop power control parameters stored in the first UE.  Park teaches the substituted step of open-loop power control parameters stored in the UE, wherein each set of the at least two sets of open-loop power control parameters including a respective first parameter associated with a semi-static base power level and a respective second parameter associated with path-loss compensation (Sections 0034, 0035, 0047, 0052, the memory stores the parameters needed to use OLPC, which includes Offset, which is the semi-static base power and L sub 1, which is the path-loss compensation parameter, these parameters take into account uplink interference levels, which can vary thus rendering multiple sets of said parameters), which is known in the art as means for conducting power control using open-loop power control parameters.  Xiong’s step of conducting power control using open-loop power control parameters could have been substituted with the above step of Park as an alternative means for achieving the predictable result of conducting power control using open-loop power control parameters and for the purpose of differentiating between the uplink transmission power used for different channels as taught by Park.

	Smith, which also teaches the use of D2D discovery preambles, teaches receiving an indication of one of one or more resources to be used for a D2D signal in a neighboring cell (Figure 9, Sections 0136, 0207, the resource is the D2D discovery preamble, the discovery preamble is transmitted by UE (908) in a neighboring cell (904)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Xiong combination with the above features of Smith for the purpose of providing timing advance information thus enabling control of the timing of the UEs' uplink transmissions such that they are sufficiently well synchronized to avoid mutual interference when received by the wireless access network node as taught by Smith.
	Kim, which also teaches a D2D protocol, teaches wherein the determination is based on whether the first UE is to communicate data on a device-to-device (D2D) sidelink shared channel or whether the first UE is to communicate control information on a D2D sidelink control channel (Sections 0791, 1049, 1050, the SA is communicated on the PSCCH and the data is communicated on the PSSCH (See Section 0791), the open-loop power control parameters are determined individually for the PSCCH and the PSSCH (See Sections 1049, 1050)).

D2D communication by distinguishing transmission power control information for 
SA and transmission power control information for D2D data in D2D communication as taught by Kim.
Regarding Claims 2, 16, The above Xiong combination teaches all of the claimed limitations recited in Claims 1, 15.  Park further teaches at least one of the respective first parameter or the respective second parameter of the set of open-loop power control parameters is different from the respective first parameter or the respective second parameter of another set of open-loop power control parameters of the at least two sets of open-loop power control parameters. (Sections 0034, 0035, 0047, 0052, the memory stores the parameters needed to use OLPC, which includes Offset, which is the semi-static base power and L sub 1, which is the path-loss compensation parameter, these parameters take into account uplink interference levels, which can vary thus rendering multiple sets of said parameters, wherein the parameters of a first set are different from the parameters of a second set).
Regarding Claims 3, 17, 26, The above Xiong combination teaches all of the claimed limitations recited in Claims 1, 15, 25.  Xiong further teaches wherein the communication over the wireless channel comprises uplink communication with a base station through wireless wide area network (WWAN) communication (Sections 0066, 0073, the cellular network is the WWAN).

Regarding Claims 5, 19, The above Xiong combination teaches all of the claimed limitations recited in Claims 4, 18.  Xiong further teaches wherein the determining whether the first UE is causing interference to the second UE comprises determining whether the second UE is communicating through D2D communication on a same set of resources to be used by the first UE for the WWAN communication (Section 0073, determining whether there is inter-cell interference between the first UE which communicates via the cellular (WWAN) protocol and another UE which communicates via the D2D protocol, said inter-cell interference comes from the first UE sharing the same resource with the other UE such as a frequency or subcarrier).
Regarding Claim 6, The above Xiong combination teaches all of the claimed limitations recited in Claim 5.  Xiong further teaches wherein determining the set of open-loop power control parameters comprises: selecting a first set of open-loop power control parameters when the first UE determines that the second UE is communicating on the same set of resources to be used by the first UE for the WWAN communication (Section 0073, a first set of open-loop power control parameters used in a first UL 
Regarding Claims 7, 20, 28, The above Xiong combination teaches all of the claimed limitations recited in Claims 3, 17, 26.  Xiong further teaches wherein the transmission condition is associated with an allocation of one or more resources between device-to-device (D2D) resources and WWAN resources of a neighboring base station (Section 0073).
Regarding Claim 8, The above Xiong combination teaches all of the claimed limitations recited in Claim 7.  Xiong further teaches determining a first set of open-loop power control parameters when the first UE determines that the communication over the wireless channel is on at least one resource that overlaps with an allocated D2D resource of the neighboring base station (Section 0073, a first set of open-loop power control parameters used in a first UL subframe set is used in order to avoid said above inter-cell interference, said inter-cell interference comes from the first UE sharing the 
Regarding Claims 10, 22, The above Xiong combination teaches all of the claimed limitations recited in Claims 9, 15.  Xiong further teaches wherein the transmission condition is associated with WWAN communication conducted by a third UE, wherein the determining the transmission condition over the wireless channel comprises determining whether the third UE is causing interference to the first UE (Section 0073, typical wireless systems such as the one of Xiong comprise a plurality of UEs thus rendering a scenario of determining whether there is inter-cell interference between the first UE which communicates via the D2D protocol and a third UE which communicates via the WWAN (cellular) protocol).
Regarding Claims 11, 23, The above Xiong combination teaches all of the claimed limitations recited in Claims 10, 22.  Xiong further teaches wherein the 
Regarding Claim 12, The above Xiong combination teaches all of the claimed limitations recited in Claim 11.  Xiong further teaches selecting a first set of open-loop power control parameters when the first UE determines that the third UE is communicating on the same set of resources to be used by the first UE (Section 0073, a first set of open-loop power control parameters used in a first UL subframe set is used in order to avoid said above inter-cell interference, said inter-cell interference comes from the first UE sharing the same resource with the third UE such as a frequency or subcarrier); and selecting a second set of open-loop power control parameters when the first UE determines that the third UE is communicating on a set of resources different than resources to be used by the first UE, wherein the second set of open-loop power control parameters is different from the first set of open-loop power control parameters (Section 0073, renders a scenario wherein a second set of open-loop power control parameters used in a second UL subframe set is used when there is miniscule or no inter-cell interference, said miniscule/no interference comes from the first UE not sharing the same resource with the third UE such as a frequency or subcarrier).
.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0245193) in view of Chen et al. (US 2011/0286391) in view of PARK et al. (US 2011/0116400) in view of Smith et al. (US 2014/0370904) in view Kim et al. (US 2017/0230915), as applied to Claim 1 set forth above, and further in view of Hoshino et al. (US 2014/0161093)
Regarding Claim 32, The above Xiong combination teaches all of the claimed limitations recited in Claim 1.  The above Xiong combination does not teach measuring a reference signal received power (RSRP) associated with a pathloss based on at least one reference signal received from a base station providing a cell on which the first UE operates.
The Xiong combination contained a system that differed from the claimed process by the substitution of step of measuring a reference signal received power (RSRP) associated with a pathloss based on at least one reference signal received from a base station providing a cell on which the first UE operates.  Hoshino teaches the 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
February 22, 2021